Hyman Barshay, J.
The district attorney moves for an order directing that the defendant be tried before a special panel pursuant to the provisions of section 749-aa of article 18-B of the Judiciary Law. The defendant, a clerk of the County Court, Kings County, was indicted in several counts for violation of sections 372 and 1826 o'f the Penal Law. The affidavit of the district attorney submitted in support of this motion sets forth in detail, cogent reasons for this application. In this respect, the moving affidavit differs from affidavits heretofore submitted in similar applications in other matters. In those applications which resulted in a denial of the motion, they were mere conclnsory statements unsupported by facts (People v. Tkacsik, N. Y. L. J., Aug. 8, 1956, p. 6, col. 4). I have read the grand jury minutes when a motion for inspection was made and denied, and I am of the belief that this will be a protracted trial consuming about four weeks. Petit jurors in Kings County usually serve two weeks and are reluctant to serve beyond that period. While the choice to do so is not theirs, nevertheless, due consideration should be given to their need to return to their business or their work. The impaneling of a jury may in itself consume several days.
Questions of law will arise in this case which are usually not present in the ordinary criminal trial. The motion is, therefore, granted. Submit order providing for the drawing of 200 talesmen to be present in part V of this court on October 8, 1956.